Citation Nr: 0523366	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the unappealed rating action of July 9, 1994, 
assigning an effective date of February 27, 1994, for a 
50 percent schedular disability rating for post-traumatic 
stress disorder (PTSD), was based on clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the claims file was 
subsequently transferred to the RO in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated June 11, 1993, 
service connection for PTSD was granted, and an initial 
disability rating of 30 percent was assigned, effective 
February 10, 1993.  

2.  A VA outpatient record dated February 27, 1994, documents 
treatment of the veteran for PTSD, and the veteran claimed 
entitlement to an increased rating for PTSD in a statement 
received by VA on April 5, 1994.  

3.  By unappealed rating decision dated July 9, 1994, the 
disability rating assigned for PTSD was increased to 
50 percent, effective February 27, 1994.  

4.  The rating action of July 9, 1994, was in accordance with 
the evidence of record at that time.  


CONCLUSION OF LAW

There is no CUE in the final rating action of July 9, 1994, 
assigning an effective date of February 27, 1994, for the 
award of a 50 percent rating for PTSD.  38 C.F.R. § 3.105(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).  

An increased rating will be effective the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the increased award will be 
effective from the later of the date of receipt of the claim 
or date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been granted, 
receipt of a report of examination or hospitalization by VA 
will be accepted as a claim for increased benefits if the 
report relates to examination or treatment of a disability 
for which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157 (b).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue. Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, 
CUE claims are limited to a review of the evidence of record 
at the time of the challenged rating action.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

The appellant's initial claim seeking service connection for 
PTSD was filed on February 10, 1993.  By unappealed rating 
action dated June 11, 1993, service connection was granted for 
PTSD, and an initial 30 percent disability rating was 
assigned, effective February 10, 1993.  

On April 5, 1994, the appellant wrote to the RO to say that 
his PTSD had worsened and that he wished to apply for an 
increased rating for that disability.  Thereafter, VA 
outpatient medical records beginning on February 27, 1994, 
and VA hospitalization records dating from April 4 to 
April 20, 1994, were obtained and reviewed.  The February 27, 
1994, outpatient record relates to treatment of the veteran 
for PTSD and that is the date of receipt of the claim for 
increase for effective date purposes.  38 C.F.R. § 3.157(b).  
As the appellant's statement makes absolutely clear, this 
represented a new claim seeking an increased rating for PTSD, 
not an attempt to reopen the previous (initial) claim by the 
submission of new and material evidence, as argued by his 
attorney.  Cf. also Booten v. Brown, 8 Vet. App. 368, 372 
(1995); and Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based upon this medical evidence, it was factually 
ascertainable that an increase in disability had occurred no 
earlier than February 27, 1994.  Accordingly, by unappealed 
rating action dated July 9, 1994, the rating assigned for the 
appellant's service-connected PTSD was increased to 
50 percent, effective from February 27, 1994.  It is now 
contended on behalf of the appellant that the assignment of 
this effective date for the increased rating was CUE.  

During the course of this appeal, the appellant's attorney 
has repeatedly demanded that the RO "adjudicate" pending 
claims for an increased rating for PTSD based upon alleged 
"informal claims" pursuant to 38 C.F.R. § 3.157(b) 
consisting of VA medical records and examination reports 
dated April 5 and April 19, 1993.  These VA medical records 
are deemed to have been of record at the time of the initial, 
unappealed rating action of June 11, 1993.  See Bell v. 
Derwinski, 2 Vet. App. 613 (1992).  Moreover, the VA 
examination report of April 19, 1993, was specifically 
mentioned and considered in the June 11, 1993, rating action.  
To the extent that the cited VA records and documents 
constitute informal claims under 38 C.F.R. § 3.157(b) (and it 
must be remembered that an earlier, formal claim consisting 
of the appellant's initial claim filed on February 10, 1993, 
was already pending at the time), those informal claims were 
resolved by the final, unappealed rating action of June 11, 
1993.  Neither the appellant nor his representative has 
alleged that the June 1993 decision was based on CUE, and the 
question of whether the June 1993 rating decision was based 
upon CUE is not before the Board.  

The appellant's attorney also argues that it was CUE for the 
RO to assign the effective date of February 27, 1994, without 
proper consideration of 38 C.F.R. § 3.156(b) (pertaining to 
the submission of new and material evidence) and/or 38 C.F.R. 
§ 3.400(o)(2) (pertaining to the assignment of effective 
dates for increased ratings).  As discussed above, the 
appellant's statement of April 5, 1994, received within one 
year of the June 11, 1993, rating action, together with the 
supporting medical evidence dating from February to April 
1994, pertain to a new claim for an increased rating and not 
to an attempt to reopen the old claim by the submission of 
new and material evidence.  This is obvious because the 
supporting medical evidence in question does not even pertain 
to the time period relevant to the June 1993 rating action 
(February 10 to June 11, 1993), as would new and material 
evidence.  

The earliest date as of which it is factually ascertainable 
that an increase in disability pertaining to the appellant's 
PTSD had occurred is February 27, 1994.  On that date, it was 
specifically reported on a VA outpatient visit that the 
appellant's stress levels had increased, and this was 
confirmed in the later medical records.  The contentions that 
earlier VA medical records such as the April 1993 VA reports 
are inconsistent with a 30 percent rating and demand a 
50 percent rating relate to the rating decision of June 1993.  
As discussed above, the propriety of that rating decision is 
not at issue in this appeal.  Since the April 1993 VA medical 
records and reports were subsumed into the prior final rating 
action in June 1993, the Board is precluded from using that 
evidence to establish the effective date of an increase based 
upon the later claim of February 27, 1994.  See Hazan v. 
Gober, 10 Vet. App. 511, 520-521 (1997)(Board is precluded 
from using evidence considered in a prior final decision as, 
in and of itself, evidence of entitlement to a higher rating 
as of that date).  In assigning an effective date of 
February 27, 1994, for the 50 percent rating, the RO properly 
applied the provisions of 38 C.F.R. §§ 3.157(b), 3.400(o)(2) 
to the facts as shown by the evidence at that time.  

In summary, the rating action of July 9, 1994, which assigned 
a 50 percent schedular disability rating for PTSD, effective 
from February 27, 1994, was in accordance with the evidence 
then of record and with the controlling legal criteria.  The 
existence of CUE in that rating determination is not 
demonstrated, and this appeal will be denied.  


							(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


